Francis, J.
(concurring). I agree with the result reached in this case but not for the reasons outlined in the majority opinion.
In Matits v. Nationwide Mutual Ins. Co., 33 N. J. 488 (1960), in construing an omnibus clause which provided coverage for the driver of an insured vehicle if “the actual use was with the permission of the policyholder,” we held *375that “if a person is given permission to use a motor vehicle in the first instance, any subsequent use short of theft or the like while it remains in his possession, though not within the contemplation of the parties, is a permissive use within the terms” of the policy. I take this to mean at the very least that when a permissive user is driving the insured car his actual operation at the time of an accident is covered unless that operation is expressly prohibited or forbidden.
The slightly different terminology appearing in the policies involved here, in my judgment, does not take the case out of the Matits rule. Keeter had initial permission to take the Blumberg car. There was no express prohibition against driving a short distance off route to obtain a soda. Certainly such deviation did not constitute a “theft or the like” of the car. Therefore, I would hold that Keeter’s operation at the time of the accident was within the protection afforded by the omnibus clause of the policies.
I have serious doubts as to whether the various statutes referred to in the majority opinion can be tortured into a construction which makes every automobile liability policy contain the omnibus clause prescribed for certain types of such policies by N. J. S. A. 39 :6-46(a). It does not seem reasonable to believe that the Legislature intended to accomplish that result by the circuitous route of the Unsatisfied Claim & Judgment Fund Law. If the law makers wished to impose a compulsory omnibus clause of the type specified in the Motor Vehicle Security-Responsibility Law, N. J. S. A. 39:6-23 to 60, on all automobile liability policies covering cars registered in New Jersey, it would have been a simple matter to say so in plain language. Since it is not necessary to promulgate such a ruling in the present case, the matter ought to await further definitive action by the Legislature.
For affirmance — Chief Justice Weirtraub and Justices Jacobs, Francis, Proctor, Schettino and Haneman — 6.
For reversal — Justice Hall — 1.